 

Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and executed
as of the 30th day of April, 2020 (the “Amendment Effective Date”), by and
between BROWNSVILLE NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS, a navigation
district organized, created and existing under and by virtue of the laws of the
State of Texas, with its domicile in Brownsville, Cameron County, Texas
(“District”), and RIO GRANDE LNG, LLC, a Texas limited liability company
(“Lessee”).

 

RECITALS

 

WHEREAS, District and Lessee entered into that certain Lease Agreement dated
March 6, 2019 (the “Lease”), a memorandum of which was recorded on March 6, 2019
in the Official Public Records of Cameron County, Texas, Volume 24178, Page 57
(the “Memo of Lease”) (capitalized terms defined therein having the same meaning
when used herein).

 

 

WHEREAS, District and Lessee wish to amend the Lease and Memo of Lease on the
terms and conditions set forth herein.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.     Definition of Effective Date. Section 1(b) of the Lease shall be deleted
and replaced with the following language:

 

“The parties agree that this Lease shall not become effective unless and until
Lessee or Lessee’s Affiliate makes a positive Final Investment Decision (“FID”)
for the first Phase of the LNG Facility. Accordingly, this Lease and all rights
and obligations hereunder shall become effective and the Primary Term shall
commence on the date (“Effective Date”) indicated in the written notice
submitted by Lessee to District, and countersigned by the District,
substantially in the form of Exhibit G confirming that Lessee or Lessee’s
Affiliate has made its FID for the first Phase of the LNG Facility (“Effective
Date Notice”). The Effective Date shall be no later than May 6, 2021; provided
that Lessee shall have the right, exercisable in its sole discretion if it has
not yet been able to issue the Effective Date Notice, to extend the Effective
Date to May 6, 2022 by providing District with written notice of its election no
later than the close of business on May 5, 2021.” 

 

2.      Failure to Issue Effective Date Notice by the Effective Date. Section
1(c) of the Lease shall be deleted and replaced with the following language:

 

“In the event that Lessee does not deliver its signed counterpart of the
Effective Date Notice prior to the Effective Date (as such date may be extended
as provided in Section 1(b)) for any reason, this Lease shall automatically
terminate without any action by District and shall be of no further force or
effect and the District shall be entitled to retain any amounts prepaid under
the Ten-Acre Lease, the Option Agreement, and this Lease. Any extension of the
Effective Date as provided in Section 1(b) above shall defer the Effective Date
of the Primary Term to the actual date on which the Effective Date Notice is
issued, and such extended period of time shall reduce the term of the Second
Renewal Term (if applicable) on a day for day basis. During the period between
the Amendment Execution Date and the Effective Date, Rent shall be payable in
full and on a quarterly basis, as provided in Exhibit F of the Lease.”

 

3.     Amendment to Schedule 1 – Defined Terms: Schedule 1 to the Lease is
amended by deleting the defined term “Outside Effective Date”.

 

4.     Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of Texas.

 

5.     Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same agreement.

 

6.     No Other Amendment. Except as expressly amended hereby, the terms and
provisions of the Lease and Memo of Lease remain in full force and effect and
are ratified and confirmed by District and Lessee in all respects as of the date
hereof.

 

7.     Miscellaneous Provisions. The terms of this Amendment are hereby
incorporated by reference into the Lease and the Memo of Lease. This Amendment
shall be binding upon and shall inure to the benefit of all parties hereto and
their respective successors and assigns. The recitals set forth in the recitals
above are incorporated herein by this reference. Captions and headings
throughout this Amendment are for convenience and reference only and the words
contained therein shall in no way be held to define or add to the
interpretation, construction, or meaning of any provision.

 

[Signature Pages Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, District and Lessee have caused this Amendment to be
executed as of the Amendment Effective Date.

 

  DISTRICT:       BROWNSVILLE NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS      
By: /s/ John Reed   Name: John Reed   Title: Chairman of the Board of Navigation
and Canal Commissioners of the Brownsville Navigation District of Cameron
County, Texas     Attest:       By: /s/ Ralph Cowen         Secretary      
STATE OF TEXAS       COUNTY OF CAMERON       This instrument was acknowledged
before me on the 1st day of May, 2020, by John Reed, in his capacity as Chairman
of the Board of Navigation and Canal Commissioners of the BROWNSVILLE
NAVIGATION DISTRICT OF CAMERON COUNTY, TEXAS.     /s/ Janie Velasquez   Notary
Public in and for the State of Texas       (Official Seal)          LESSEE:    
  RIO GRANDE LNG, LLC       By: /s/ Ivan van der Walt   Name: Ivan van der Walt
  Title: Vice President     STATE OF TEXAS       COUNTY OF HARRIS       This
instrument was acknowledged before me on the 24th day of April, 2020, by Ivan
van der Walt in his capacity as a Vice President of RIO GRANDE LNG, LLC, a Texas
limited liability company.     /s/ Jammy R. Bratlie   Notary Public in and for
the State of Texas  

 

 